DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1, thus each of claims 2-10, recites “wherein the block sequence is from a plurality of FlexEGroups.” This is new matter. The specification discloses a FlexE group receiving and carrying a block sequence, and discloses performing transmission of the service data on blocks in the block sequence according to a number of a flexible Ethernet group, but does not disclose a block sequence from a plurality of FlexEGroups.
Claim 12, thus each of claims 13-16 and 28 by way of dependence, also recites “wherein the block sequence is from a plurality of FlexEGroups” and is also new matter.

Allowable Subject Matter
Claims 25-27 are allowed.

Response to Arguments
Applicant's arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
The limitation at issue is “wherein the block sequence is from a plurality of FlexE Groups.” Applicant argues that fig. 2 of the application shows the system includes at least two FlexE groups. This argument is not persuasive. Fig. 2 is simply showing the FlexE group layer of the physical layer architecture, for the FlexE switching. It does not disclose a plurality of FlexE groups feeding into one block sequence.
Applicant also argues that paragraph 0060 and Table 1 shows that the system includes at least two FlexE groups. This argument is not persuasive. As noted above, these “two FlexE groups” are only showing the physical layer architecture of the switching. Paragraph 0060 says that a block sequence is made of 66-bit blocks and the physical layer switching is in 66-bit blocks. This doesn’t include a plurality of FlexE groups feeding into one block sequence. Applicant argues that paragraph 0060 shows that the physical layer switching is performed “among a plurality of FlexE groups.” To the contrary, it only discloses that the switching is in 66-bit blocks. The two “FlexE groups” shown in fig. 2 are not two different sources of blocks somehow feeding into one block sequence, they are merely showing the layer architecture of the switching. 
Applicant also argues based on paragraph 0064, which supports the third clause of claim 1, mapping, according to a block sequence, data onto one FlexE group. This does not support the fifth clause, which is the limitation at issue. Applicant further argues that the encoding of 8-bit block into 66-bit blocks, that are then make into a block sequence, supports the limitation at issue. This is not persuasive. This is only saying that 8-bit blocks are encoded into 66-bit blocks which then make one block sequence. This does not include a plurality of FlexE groups feeding into one block sequence.
Further, as noted, the third clause of claim 1 maps, according to a block sequence, service data onto one FlexE group, and recovers service data from the block sequence received by the FlexE group. This contradicts the fifth clause that recites that the block sequence is from a plurality of FlexE groups. It does not make sense to recite that a block sequence is the basis for mapping service data to one FlexE group, while simultaneously saying that block sequence is from a plurality of FlexE groups.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636